Action for personal injuries sustained by plaintiff owing to the negligence of defendant which operated a cement or concrete mixer owned and control! id by it. Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event, unless the plaintiff stipulates to reduce the judgment as entered to the sum of $2,690.20; in which event the judgment as so modified is affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., Merrell, Townley and Glennon, JJ.